Citation Nr: 1203144	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-30 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral flat feet.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  

3.  Entitlement to an effective date earlier than March 30, 2007 for the award of service connection for scarring of the head, face, and bilateral knees, as residual of motor vehicle accidents.

4.  Entitlement to an effective date earlier than August 10, 2006, for the award of an increased, 30 percent rating for bilateral pes planus.

5.  Entitlement to an effective date earlier than July 28, 2004 for the award of an increased, 30 percent rating for residuals of right palmar laceration with carpal tunnel syndrome.

6.  Entitlement to an effective date earlier than December 10, 2007, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO, inter alia, granted an increased 30 percent rating for bilateral flat feet, effective August 10, 2006, granted service connection scarring of the head, face, and bilateral knees, as residual of motor vehicle accidents and assigned a 10 percent rating, effective March 30, 2007, granted a TDIU, effective December 10, 2007, and denied a compensable rating for bilateral hearing loss.   In March 2008, the Veteran filed a notice of disagreement (NOD), to include with respect to the assigned effective dates assigned for the award of service connection for scarring of the head, face, and bilateral knees, increased rating for bilateral flat feet, and TDIU.  The Veteran also submitted a general claim with respect to the effective date assigned for the award of a 30 percent rating for right palmar laceration with carpal tunnel syndrome, effective July 28, 2004. A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the August 2006 claim for increase, the manifestations of the Veteran's bilateral flat feet have been no more than severe with objective evidence of deformity, accentuated pain on manipulation and use, swelling on use, and characteristic callosities.

3.  Pertinent to the August 2006 claim for increase, April 2007 audiometric testing revealed that the Veteran had Level I hearing in the right ear and Level I hearing in the left ear.

4.  On March 30, 2007, the RO received the Veteran's initial claim for service connection for multiple head traumas.

5.  The record contains no statement or communication from the Veteran, prior to March 30, 2007, that constitutes a pending claim for service connection for scarring of the head, face, and bilateral knees, as residual of motor vehicle accidents.

6.  The Veteran filed claims for increased rating for his service-connected bilateral pes planus in July 2004, the RO denied the claim in an September 2004 rating decision; the Veteran did not perfect his appeal of that decision with a timely-filed substantive appeal.

7.  On August 10, 2006, the Veteran filed a claim for increased rating for his service-connected bilateral pes planus; prior to that date, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability had occurred.

8.  In March 2008, the Veteran filed a claim for an effective date earlier than July 28, 2004 for the award of an increased, 30 percent rating for residuals of right palmar laceration with carpal tunnel syndrome.

9.  On December 10, 2007, the Veteran filed a claim for a TDIU; an informal claim was not received prior to that date, nor was a claim for TDIU reasonably raised or inferred from the evidence of record.  

10.  The Veteran has not worked since approximately 1988, and a factually ascertainable increase in disability to support award of a TDIU was not shown within the one year prior to the December 2007 claim for TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral flat feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for a compensable rating for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2011).

3.  The claim for an effective date earlier than March 30, 2007, for the award of service connection for scarring of the head, face, and bilateral knees, as residual of motor vehicle accidents, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2011).  

4.  The claim for an effective date earlier than August 10, 2006, for the award of a 30 percent rating for bilateral pes planus, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2011).  

5.  The claim for an effective date earlier than July 28, 2004 for the award of an increased, 30 percent rating for residuals of right palmar laceration with carpal tunnel syndrome, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2011).  

6 .  The claim for an effective date earlier than December 10, 2007, for the award of a TDIU is without legal merit.  38 U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

At the outset, the Board notes that, as regards the Veteran's earlier effective date claims, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded opportunity to present evidence and argument with respect to the claim. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit. As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the remaining claims for higher rating, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, this letter meet the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing requirements

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA and treatment records, and the reports of various VA examinations and audiological evaluations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claims for Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Bilateral Flat Feet 

Historically, by rating decision of July 1977, the RO granted service connection for bilateral flat feet with degenerative joint disease and assigned a 0 percent (noncompensable) rating effective April 25, 1977.  In a September 1980 rating decision, the RO assigned a 10 percent rating, effective April 3, 1979.  The Veteran filed the instant claim for increased rating in August 2006.  He appeals a December 2007 rating decision in which the RO awarded a higher 30 percent rating, effective August 10, 2006.

The rating criteria for evaluating pes planus (acquired flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides for the assignment of a noncompensable evaluation for bilateral pes planus which is manifested by mild symptoms relieved by a built-up shoe or arch supports.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  For severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if the severe pes planus is unilateral and a 30 percent evaluation is warranted if the severe pes planus is bilateral.  For pronounces pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 30 percent rating is warranted if the severe pes planus is unilateral, and 50 percent rating is warranted if it is bilateral.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the above, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected bilateral pes planus is not warranted at any point pertinent to the current claim for increase.

VA outpatient treatment records reflect that the Veteran was seen in podiatry for various foot complaints.  In January 2007, it was noted that the Veteran's nails were long and mycotic.  Skin was dry and cracking, covering most of both soles, heels, and up onto the ankles.  The Veteran also stated that he had ointment for his nails and absorbase for his skin.  There were no ulcers.  Sensation was present with monofilament and pulses were palpable.  

On VA examination in April 2007, the Veteran presented with an antalgic gait and complaining that he was no longer able to ambulate without some sort of assistance such as a cane or scooter.  A gait analysis in shoes and without shoes showed the Veteran to be in pain and walking with an antalgic gait.  The Veteran elicited a wide width gait bilaterally, with his feet abducted in an externally rotated position.  Both feet were in a pronated position when ambulating.  The Veteran's subjective complaints included pain in the morning, upon walking, and late at night.  He also complained of weakness, stiffness, fatigability, and lack of endurance.  He particularly emphasized that his foot disability had progressed to the point where he was using an electric scooter for any length of distance, and that he used a cane or crutch in his house.  He also described previous tingling and numbness.  He did wear corrective shoes with extra depth and arch support, but he did not use orthotics because they worked only intermittently or made his feet worse.  He stated that he was unemployable because of his foot and also related a contributing history of pain in the back and hips.  

Examination of both feet and legs revealed no edema present in either feet and painless range of motion of the feet with adequate range of motion of both ankles and the mid-tarsal joint.  There was edema of both ankles and legs.  There were calluses present on both heels, but no unusual shoe wear patterns on the new walking extra-depth shoes.  The only skin changes were fissures on the heels of both feet.  There were no vascular changes.  Dorsalis pedis and posterior tibial pulses were both within normal limits.  Posture on standing was feet in a pronated position, left greater than right.  The Veteran could not rise on his feet or back on his heels, as it was too painful.  There were no hammertoes present.  There was mild inversion and bowing of the Achilles tendon on the left foot only.  This was corrected with manipulation and the Veteran's described this as slightly painful on the left.  Pronation on the right was less severe.  There was approximately 2 to 3 degrees of valgus on the right and 4 to 5 degrees of valgus on the left.  There was minimal forefoot malalignment of the left foot only.  There was no hallux valgus present on either foot.

An x-ray of the left foot revealed a splay-type foot with a moderate pes planus present.  There was degenerative joint disease present at the metatarsophalangeal joints and the fibular sesamoid.  There were both plantar and calcaneal spurring present on the left foot.  The medical oblique left confirmed the same, and on the left foot showing the presence of an os trigonum or an old fracture of the talus.  Spurring to both the posterior and plantar calcaneus and a small extosis of the first metatarsal along with a decreased calcaneal inclination angle.  This was consistent with a moderate pes planus. The right foot was not weight-bearing, but was consistent with a mild to moderate pes planus.

The examiner concluded by noted that the Veteran had a multitude of conservative care over the years for his bilateral flat feet, and his deformity increased with the Veteran's weight, so the contributing factors were his obesity and his edema.

The Board finds that this medical evidence reflects that the Veteran's bilateral pes planus symptoms have not been any more than severe in nature.  Notably, neither marked pronation nor extreme tenderness of the plantar surfaces of the feet was shown on examination.  Rather, the examiner noted only mild inversion on the left, and even less severe pronation on the right.  There was also no evidence of marked inward displacement and severe spasm of the tendo Achilles on manipulation.  In addition, the examiner specifically found the Veteran's pes planus to be no more than moderate on the left, and mild to moderate on the right.  Thus, the requirements for a 50 percent rating on the basis of pronounced bilateral pes planus have not been shown.

There also is no basis for assignment of any higher rating on the basis of functional loss due to pain, consistent with 38 C.F.R. §§ 4.40, and 4,45, and DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Arguably, functional loss due to pain is contemplated in the criteria for rating pes planus.  Even if not, however, while the Veteran's has subjectively complained of weakness, pain, and instability, objective findings noted no edema present in either feet and painless range of motion of the feet with adequate range of motion of both ankles and the mid-tarsal joint, and there is otherwise no objective evidence of excess fatigability or incoordination.

The Board also finds that no other potentially applicable diagnostic code provides a basis for assignment of a higher rating.  While the Veteran's pes planus could be rated, by analogy, to residuals of foot injury under Diagnostic Code 5284, the maximum rating under this Diagnostic Code is also 30 percent.  38 C.F.R. § 4.71a.  Ratings for foot disability are also available under Diagnostic Codes 5277 to 5283 for weak foot, claw foot (pes cavus), metatarsalgia, hallux valgus, hallux rigidis, hammer toe and malunion or nonunion of tarsal or metatarsal bones; however, in the absence of a diagnosis or evidence of any of these disabilities, evaluation of the bilateral foot disability is not warranted under any of these codes.   Id.  The service-connected disability also is not shown to involve any factor(s) that would warrant evaluation under any other provision(s) of VA's rating schedule.

In summary, the evidence does not provide any basis, under the applicable rating criteria, to assign a rating higher than 30 percent for the Veteran's pes planus.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral pes planus, pursuant to Hart (cited above), and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of- the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Bilateral Hearing Loss 

Historically, by rating decision of November 1970, the RO granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) rating effective July 24, 1970.  The Veteran filed the instant claim for increased rating in August 2006.  He appeals a December 2007 rating decision continuing the noncompensable rating.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

On April 2007 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
85
95
LEFT
5
10
20
70
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  A diagnosis of bilateral sensorienural hearing loss, normal to profound on the right, and normal to severe on the left, was assigned.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the April 2007 audiometric testing revealed Level I in the right ear and Level I in the left ear.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss, Table VIA is not for application.  38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that in the April 2007 audiological evaluation report of record, the audiologist did not discuss the functional effects of the Veteran's bilateral hearing loss.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative have asserted the Veteran's entitlement to an extra-schedular rating for bilateral hearing loss, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the April 2007 audiological evaluation report inadequate for rating purposes.

For all the forgoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss, pursuant to Hart (cited above), and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the method for deriving schedular ratings for hearing, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 54-56.    


III.  Earlier Effective Date Claims

A.  Award of Service Connection for 
Scarring of the Head, Face, and Bilateral Knees

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the Veteran asserts entitlement to an earlier effective date, considering the record in light of the above-noted legal authority, the Board finds that no earlier effective date is assignable.

The claims file reflects that the Veteran's original claim for service connection for "multiple head traumas" was received by VA on March 30, 2007.  In a December 2007 rating decision, the RO awarded service connection for residuals of motor vehicle accidents involving the head, face, and bilateral knees, including scars, assigning an effective date of March 30, 2007 (the date of the claim for service connection).  

In his March 2008 NOD, the Veteran contended that he is entitled to an earlier effective date for the award of service connection for this disability, as he submitted a claim in August 2006.

Notwithstanding the Veteran's assertions, the Board finds that a thorough review of the claims file reveals no communication regarding service connection for scarring residuals of motor vehicle accidents prior to his claim for service connection received on March 30, 2007.  The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, however, there simply is no document that might be construed, even in the broadest sense, as a claim for scarring residuals of the head, face, and bilateral knees prior to March 30, 2007.  While the Veteran has asserted the filing of an earlier claim, he has not produced evidence of such a claim.  The Board notes that the August 2006 claim discusses only the evaluations for his service-connected hearing loss and feet disabilities, and does not mention residuals head trauma, scarring, or a related disability.

The Board also points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, VA adjudicators are presumed to have properly discharged their official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Hence, in this case, the Veteran's unsupported assertions that he filed earlier claims for service connection are insufficient to rebut the presumption that VA properly handled all claims filed by the Veteran.

In short, the claims file includes no statement or communication from the Veteran, prior to March 30, 2007, that constitutes a pending claim for service connection for scarring residuals of the head, face, and bilateral knees, and the Veteran has not otherwise persuasively established there exists any such claim.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for scarring of the head, face, and bilateral knees, as residual of motor vehicle accidents, earlier than March 30, 2007, is assignable, the claim for an earlier effective date for the award of service connection must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



B.  Award of an Increased, 30 Percent Rating for Bilateral Flat Feet

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

As noted above, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran filed a claim for a rating in excess of 10 percent for his service-connected bilateral flat feet in August 2006.  Initially, the RO denied the claim, as reflected in a December 2006 rating decision, on the basis that the Veteran failed to report for VA examination to evaluate the disability, scheduled in November 2006.  However, in December 2007, the RO reconsidered the Veteran's claim and assigned a 30 percent rating, effective the August 10, 2006 date of claim for increase.

In his March 2008 NOD, the Veteran argued that he is entitled to an earlier effective date for the award of the 30 percent rating, though he did not provide any specific assertions as to why he believes that he is entitled to an effective date earlier than August 10, 2006.

However, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

While the Veteran asserts his entitlement to an earlier effective date, such argument is without merit.  The Board notes that the Veteran did file a previous claim for increased rating for bilateral flat feet in July 2004, which was subsequently denied in a September 2004 rating decision.  The record reflects that the Veteran did, in fact, initiate an appeal with the filing of a NOD in May 2005.  The Board emphasizes, however, that a timely appeal consists of timely filed NOD and, after an SOC is issued, a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.  In this case, the Veteran did not file a timely substantive appeal.  As the Veteran did not perfect his appeal of the September 2004 denial with a timely-filed substantive appeal, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The finality of the RO's September 2004 decision precludes an effective date prior to that date.

The Board notes that the finality of the October 2005 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates).  However, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but as to how it is the kind of error that, if true, would constitute CUE on its face; persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Here, the arguments of the Veteran and his representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

The Board also notes that there is no document dated between the September 2004 final denial and the August 10, 2006 claim from increase reflecting the Veteran's intent to file a claim for increased rating for his service-connected flat feet.  While the Veteran submitted various statements, none reference a claim for higher rating for this disability.

Further, the Board notes that, while the claims file includes records of VA treatment for the Veteran's flat feet disability, these records are dated after August 2006 and this provide no basis for assignment of an earlier effective date for the award a 30 percent rating for the disability.  

The Board further points out that there is otherwise no evidence during the one-year period prior to the filing of the August 10, 2006 claim to support assignment of a higher rating.

In sum, prior to the filing of the August 10, 2006, claim for increase, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability to a level greater than 30 percent had occurred for the disability.

The Board again emphasizes that the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of 30 percent rating for bilateral flat feet earlier than August 10, 2006 is assignable, the claim on appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.

C.  Award of an Increased, 30 Percent Rating for 
Residuals of Right Palmar Laceration with Carpal Tunnel Syndrome

As noted above, generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The basic facts in this case are not in dispute.  The Veteran filed a claim for increased rating for residuals of right palmar laceration with carpal tunnel syndrome in July 2004.  In a September 2004 rating decision, the RO awarded a 30 percent rating, effective the July 28, 2004, date of claim.  In a March 2008 NOD, the Veteran indicated that he disagreed with the effective date granted for "upgrade" of the "hands."  The Board notes that the December 2007 rating decision that is the subject of the March 2008 NOD does not address the Veteran's service-connected right palmar laceration with carpal tunnel syndrome disability.

While the Veteran now seeks to establish an earlier effective date for the award of a 30 percent rating for residuals of right palmar laceration with carpal tunnel syndrome, the United States Court of Appeals for Veterans Claims (Court) has held that such a freestanding claim for an earlier effective date attempts to vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

As noted above, in a June 2003 decision, a 30 percent rating for the disability was awarded and an effective date of July 28, 2004 was assigned.  The Veteran did not appeal that decision.  Hence, that rating decision, and all its components, is final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The only way the Veteran could attempt to overcome the finality of the September 2004 decision-in an attempt to gain an earlier effective date-is to request a revision of that decision on the basis of CUE.  See 38 C.F.R. § 3.105.  In this appeal, however, neither the Veteran nor his representative has asserted that the September 2004 rating decision involved CUE.  Rather, the Veteran has simply asserted that he is entitled to an earlier effective date.

In sum, the matter at hand is being denied as a freestanding claim for an earlier effective date, filed after the September 2004 rating decision assigning the effective date has become final-a decision in which CUE (an exception to finality) has not been established or even alleged.  VA has no authority to adjudicate a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. at 299.

As demonstrated by the foregoing discussion, in this case, the finality of the prior September 2004 rating decision assigning the July 28, 2004 effective date for the award of a 30 percent rating for residuals of right palmar laceration, with carpal tunnel syndrome, precludes VA from assigning an earlier effective date.  As such, there is no legal basis upon which to grant the benefit sought, and the claim on appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.

D.  Award of TDIU 

Again, as noted above, generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The record reflects that the Veteran a claim for TDIU, along with claims for service connection for diabetes, hypertension, and residuals of head trauma, on December 10, 2007.  In the December 2007 rating decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent rating, effective December 10, 2007, and granted service connection for scarring residuals of the head, face, and bilateral knees and assigned a 10 percent rating, also effective December 10, 2007; the combined evaluation as of December 10, 2007, was 70 percent.  The RO also awarded a TDIU, effective the December 10, 2007, date of claim-which is also the same day the Veteran met the schedular criteria for a TDIU.

In his March 2008 NOD, the Veteran argued that he is entitled to an earlier effective date for the award of a TDIU, noting that he had filed earlier claims in August 2006.

The Board notes that the Veteran did submit a claim for higher rating for his service-connected bilateral flat feet and hearing loss in August 2006.  While he did indicate that these disabilities had increased in severity and interfered with his mobility and ability to communicate with others, he did not assert unemployability due to such disabilities.  There is also no other communication of record prior to December 2010 reflecting intent to file a claim for TDIU.

The Board acknowledges that the Veteran did file a previous claim for TDIU in August 1989, which was subsequently denied in an August 1989 rating decision.  The record reflects that the Veteran did, in fact, initiate an appeal with the filing of a NOD in November 1989.  The Board again emphasizes, however, that a timely appeal consists of timely filed NOD and, after an SOC is issued, a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  In this case, the Veteran did not file a timely substantive appeal.  As the Veteran did not perfect his appeal of the August 1989 denial with a timely-filed substantive appeal, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The finality of the RO's September 1989 decision precludes an effective date prior to that date.

The Board notes that the finality of the August 1989 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision.  See Routen, 142 F.3d at 1438  (listing CUE as one of three exceptions to the rules regarding finality and effective dates).  However, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but as to how it is the kind of error that, if true, would constitute CUE on its face; persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips, 10 Vet. App. at 31.  Here, the arguments of the Veteran and his representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

Futhermore, the Board finds that it is not factually ascertainable that an increase in disability to support the award of a TDIU had occurred within one year of the December 10, 2007, date of claim.

Here, the record reflects that the Veteran has not been employed for many years, well prior to the December 2007 date of claim.  On VA psychiatric examination in January 1997, the Veteran reported that after discharge from service, he worked for IBM for two months, and then was laid off.  He indicated that he then worked in an office repair company for two years and was fired because he was "cantankerous."  He then worked for his father in a construction company, but again left the business.  He indicated that he then stayed at home to tend to the house hold for the next 17 year while his wife worked.  He indicated that he last was employed in 1988, when he was fired from a construction company for physical disability.  He noted that his physical disability was his back pain and secondary diminished concentration, which he believed was due to his medications.  On his previous claim for TDIU in August 1989, the Veteran reported that he last worked as a carpenter foreman in July 1988.  

While the above-cited evidence indicates that the Veteran's service-connected disabilities certainly impacted his ability to obtain and retain employment with the year prior to the December 2007 claim and that the Veteran was not employed, they do not show that he was unable to work in any capacity, solely due to his service-connected disabilities.  In fact, the medical evidence of record reflects that the Veteran has not worked for many years in large part due to other, non-service connected physical and psychiatric disabilities, such as his low back pain, or that the Veteran stayed at home to tend to the household.  

The Board also notes that the medical evidence of record from December 2006 to December 2007, including April 2007 VA podiatry and audiology examinations and VA outpatient treatment records, reflect complaints and treatment for a variety of service-connected and non-service-connected disabilities, as well as the Veteran's unemployment.  However, these records contain no opinion or comment to the effect that the Veteran was unemployable due to his service connected disabilities, alone.  Therefore, the Board finds that the evidence, dated within one year prior to December 10, 2007, does not support a finding that the Veteran's service-connected disabilities, alone, had increased such as to prevent him from obtaining and maintaining gainful employment.

In sum, prior to the filing of the December 10, 2007, claim for TDIU, there was no pending claim pursuant to which a TDIU could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability to support a TDIU had occurred.

The Board again emphasizes that the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of a TDIU earlier than December 10, 2007, is assignable, the claim on appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

A rating in excess of 30 percent for bilateral flat feet is denied.

An increased (compensable) rating for bilateral hearing loss is denied.

An effective date earlier than March 30, 2007 for the award of service connection for scarring of the head, face, and bilateral knees, as residual of motor vehicle accidents, is denied.

An effective date earlier than August 10, 2006, for the award of an increased, 30 percent rating for bilateral pes planus, is denied.

An effective date earlier than July 28, 2004 for the award of an increased, 30 percent rating for residuals of right palmar laceration with carpal tunnel syndrome, is denied.

An effective date earlier than December 10, 2007, for the award of a TDIU, is denied.


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


